 Case 18-12977-amc        Doc 61-1 Filed 07/27/21 Entered 07/27/21 09:23:42                      Desc
                                Service List Page 1 of 1
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    IN RE: Catherine Joseph-Osbourne aka                  BK NO. 18-12977 AMC
    Catherine Joseph aka Catherine
    Osbourne                                              Chapter 13
           Winston G. Osbourne
                                 Debtor(s)

    Community Loan Servicing, LLC, a
    Delaware Limited Liability Company
                                 Movant
                  vs.

    Catherine Joseph-Osbourne aka
    Catherine Joseph aka Catherine
    Osbourne
    Winston G. Osbourne
                                 Debtor(s)

    Scott Waterman Esq.,
                                      Trustee

                                     CERTIFICATE OF SERVICE

    I, Rebecca A. Solarz, of KML Law Group, P.C., certify that I am, and at all times hereinafter
    mentioned was, more than 18 years of age and that on July 27, 2021, I served the above
    captioned pleading, filed in the proceeding on the parties at the addresses shown below;

                                                          Attorney for Debtor(s)
    Debtor(s)                                             David M. Offen, Esq.
    Catherine Joseph-Osbourne aka Catherine Joseph        The Curtis Center, 601 Walnut Street
    aka Catherine Osbourne                                Suite 160 West
    531 North Simpson Street                              Philadelphia, PA 19106
    Philadelphia, PA 19151
                                                          Trustee
    Winston G. Osbourne                                   Scott Waterman Esq.
    531 North Simpson Street                              2901 St. Lawrence Ave.
    Philadelphia, PA 19151                                Suite 100
                                                          Reading, PA 19606


Method of Service: electronic means or first class mail

Dated: July 27, 2021

                                                          /s/Rebecca A. Solarz, Esquire
                                                          Rebecca A. Solarz, Esquire
                                                          Attorney I.D. 315936
                                                          KML Law Group, P.C.
                                                          BNY Mellon Independence Center
                                                          701 Market Street, Suite 5000
                                                          Philadelphia, PA 19106
                                                          215-825-6327
                                                          rsolarz@kmllawgroup.com
